DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered. 


Response to Amendment
The Amendment filed on 08/25/2021 has been entered.
 Claims 1 and 5 are amended. Claims 1-3, 5-8, 10-13 and 15-21 are pending in the application. Claims 4, 9 and 14 are canceled. Claims 16-21 are newly added.


Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 05/24/2021 and 09/02/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 8, 10, 11, 13, 15 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US Pub 2015/0067555) hereinafter Joo in view of Katayama et al. (US Pub 2012/0032988) hereinafter Katayama.


Regarding claim 1, Joo teaches, an electronic device, comprising: 
a touch-sensitive display (Joo;  user input include touch panel wherein touch panel recognize a touch; paragraph 51); 
one or more processors (Joo; fig. 1; processor 120; paragraph 51); 
a memory (Joo; fig. 1; memory 130; paragraph 51); and 
one or more programs, wherein the one or more programs are stored in the memory (Joo; fig. 1; memory 130; paragraph 51) and configured to be executed by the one or more processors (Joo; fig. 1; processor 120; paragraph 51), the one or more programs including instructions for: 
concurrently displaying, on the touch-sensitive display, two or more photos in the plurality of photos (Joo; fig. 5G; as shown in figure 5G, device displaying a gallery including plurality of images; paragraph 77); 
while concurrently displaying the two or more photos, detecting a contact directed to a first photo of the two or more photos that are displayed on the touch-sensitive display (Joo; user selected an image 563 from a gallery; paragraph 77);
in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, displaying a respective user interface object that is different from the first photo (Joo; as user select an image 563 in figure 5G, a selected image display on display screen of the device as shown in figure 5H with confirmation icon 575 (when user make a selection from plurality of images, the only selected images display on another user interface and user interface is different than previous user interface ); paragraph 77) and corresponds to a process for setting, the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device (Joo; figs. 5G, 5Hl as shown in figure 5G wherein gallery displays plurality of images wherein user select an image to be a wallpaper and in response to selection of image, as shown in figure 5G a wallpaper setting 
while displaying the respective user interface object, detecting selection of the respective user interface object (Joo; user selected an image 563 from a gallery; paragraph 77); and 
in response to detecting selection of the respective user interface object that was displayed in response to detecting the contact directed to the first photo of the two or more concurrently displayed photos (Joo; fig. 5G; as shown in figure 5G, device displaying a gallery including plurality of images, further, user selected an image 563 from a gallery; paragraph 77),  initiating a process to set the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device (Joo; figs. 5G, 5H as shown in figure 5G wherein gallery displays plurality of images wherein user select an image to be a wallpaper and in response to selection of image, as shown in figure 5H a wallpaper setting process user confirm wallpaper by selecting a confirm icon 575 from confirm menu 573 (wallpaper setting process, and interface displays clock time); paragraph 77, further, an electronic device including smart phones, mobile phones, wearable device,  electronic watches, wrist watches, laptop, etc., (setting of wallpaper processed perform on smartphone); paragraph 38).  

receiving, via wireless communication, data representing a plurality of photos stored on an external device; 
However, Katayama teaches,
receiving, via wireless communication, data representing a plurality of photos stored on an external device (Katayama; displaying the image on the display unit 110 from external storage medium 108; paragraph 38); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Katayama’s technique of access photos from external device to modify displays plurality of photos on touch-sensitive display and display menu when selecting a photo of Joo. The motivation for doing so would have been enable user to access and easily view stored images from external device.

Regarding claim 3, Joo and Katayama teaches all of the claim 1. Joo further teaches,
in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, maintaining the display of the first photo in the plurality of photos (Joo; as shown in figure 5G, as shown in figure 5G, device interface display gallery including plurality images where user perform a selection of image 563 and maintain the position of images; paragraph 77)

Regarding claim 5
wherein the electronic device is a wearable electronic device (Joo; an electronic device including smart phones, mobile phones, wearable device,  laptop, etc., (setting of wallpaper processed perform on smartphone); paragraph 38).

Regarding claims 6 and 11, they are Non-transitory computer-readable medium and method clams that corresponding to the device claim 1 above. Therefore they are rejected for the same reason as claim 1.

Regarding claims 8 and 13, they are Non-transitory computer-readable medium and method clams that corresponding to the device claims 3 above. Therefore they are rejected for the same reason as claims 3.

Regarding claims 10 and 15, they are Non-transitory computer-readable medium and method clams that corresponding to the device claim 5 above. Therefore they are rejected for the same reason as claim 5.

Regarding claim 16, Joo and Katayama teaches all of the claim 1. Joo further teaches,
while displaying the respective user interface object and prior to detecting selection of the respective user interface object (Joo; fig. 5G; as shown in figure 5G, device displaying a gallery including plurality of images; paragraph 77), receiving a first set of one or more inputs (Joo; user selected an image 563 from a gallery; paragraph 77); and 
in response to receiving the first set of one or more inputs, displaying an enlarged subportion of the first photo (Joo; as user select an image 563 in figure 5G, a selected image display on display screen of the device as shown in figure 5H enlarged selected image with confirmation icon 575; paragraph 77); wherein: 
detecting selection of the respective user interface object occurs while displaying the enlarged subportion of the first photo (Joo; as shown in figure 5H, when confirm icon 575 is selected from confirm menu 573, electronic device determine the image 563 as wallpaper 571); and 
initiating the process to set the first photo as the background of a user interface that represents the clock face on the touch-sensitive display of the electronic device includes setting the enlarged subportion of the first photo as the background of a user interface that represents the clock face on the touch-sensitive display of the electronic device (Joo; figs. 5G, 5H as shown in figure 5G wherein gallery displays plurality of images wherein user select an image to be a wallpaper and in response to selection of image, as shown in figure 5H a enlarge image with confirm menu 573 display a wallpaper setting process wherein user confirm wallpaper by selecting a confirm icon 575 from confirm menu 573 (wallpaper setting process, and interface displays clock time); paragraph 77, further, an electronic device including smart phones, mobile phones, wearable device, electronic watches, wrist watches,  laptop pcs, etc., (setting of wallpaper processed perform on smartphone); paragraph 38).

Regarding claims 17 and 18, they are Non-transitory computer-readable medium and method clams that corresponding to the device claim 16 above. Therefore they are rejected for the same reason as claim 16.

Regarding claim 19, Joo and Katayama teaches all of the claim 1. Katayama further teaches,
wherein the plurality of the photos wirelessly received from the external device represents a subset of photos that are designated by a user (Katayama; device communicate with external device via network 120 such as LAN and the internet; paragraph 43)

Regarding claims 20 and 21, they are Non-transitory computer-readable medium and method clams that corresponding to the device claim 19 above. Therefore they are rejected for the same reason as claim 19.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US Pub 2015/0067555) hereinafter Joo in view of Katayama et al. (US Pub 2012/0032988) hereinafter Katayama as applied to claim 1, 6 and 11 above and further in view of Conrad et al. (US Pub 2015/0065821) hereinafter Conrad.


Regarding claim 2, Joo and Katayama teaches all of the claim 1. Joo further teaches,
wherein the user interface comprises: the background; a first user interface object indicating a time of day (Joo; as shown on the page 5I, time of the day 
Harrison, Katayama and askabouttech do not teaches expressly
a second user interface object indicating a date, wherein the appearance of the second user interface object is blended with the background
However, Conard teaches,
a second user interface object indicating a date, wherein the appearance of the second user interface object is blended with the background (Conard; as shown in figs. 4A and 4B, wristband watch configured to display the date; paragraph 60).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Conard’s technique of displaying date on the wearable device such as wristband to modify displays plurality of photos on touch-sensitive display and display menu when selecting a photo, and access photos from external device of Joo and Katayama. The motivation for doing so would have been to improve user interface to easily identify date and time with displaying on different location.


Regarding claims 7 and 12, they are Non-transitory computer-readable medium and method clams that corresponding to the device claim 2 above. Therefore they are rejected for the same reason as claim 2.


Response to Arguments

In the remarks, page 12, applicant argued that the combination of the cited references fails to teach “"in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, displaying a respective user interface object that is different from the first photo and corresponds to a process for setting the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device.” as amended in claims 1, 6 and 11. Applicant’s argument have been considered, but are moot in view of new ground of rejection


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Kwon (US 2007/0036346 A1) teaches selected image as a background photo ([0037-0038], fig. 3C and 3D). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143